UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7884



ALICIA MAGALLON GUERRERO,

                                              Plaintiff - Appellant,

          versus


SHELIA CLARK; MR. SHEPARD; JOHN PRIT; BARRY
MILLER; DENISE CARTER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-01-765-2)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alicia Magallon Guerrero, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alicia Magallon Guerrero appeals from the district court’s

order dismissing for improper venue her action pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971).    We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we affirm on

the reasoning of the district court. Guerrero v. Clark, No. CA-01-

765-2 (E.D. Va. Oct. 23, 2001).       We deny Guerrero’s motion for

injunction in which she seeks a transfer to a federal correctional

facility.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2